Appeal from an order of a Special Term, Supreme Court, Albany County. While petitioner was released on parole under a felony conviction he was prosecuted and convicted by the Federal authorities for receiving and selling narcotic drugs (TJ. S. Code, tit. 21, §§ 173, 174). The latter section provides that a person convicted thereof shall be subject to imprisonment of 5 to 20 years and a fine of $20,000. The New York statute (Penal Law, § 1751) provides that selling narcotic drugs or possessing them with intent to sell, is a felony. The Parole Board has advised petitioner that since the Federal offense would be a felony under New York law he would be required to serve the remainder of his sentence as of the time of his release on parole. This proceeding reviews that determination. The determination is a correct construction of section 219 of the Correction Law, which requires that a person on parole convicted of a crime which would be a felony in New York is “ compelled ” to serve the remaining portion of his sentence computed as of the time of his release on parole. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.